Per Curiam.
The plaintiff, a hoy twenty years of age, sued to recover for injuries received by him through the collision of an automobile truck belonging to the defendant Feigenspan and a. motorcycle upon which the plaintiff was riding. The accident occurred in Jersey City in broad daylight. The truck was being driven along Summit avenue, traveling north. The purpose of the driver of the truck was to turn to his left at the intersection of that street with Jewett avenue. As he was doing this the plaintiff, who was traveling along Summit avenue on his motorcycle in a southerly direction, undertook to cross in front of the truck as a result of which the collision occurred. The jury found a verdict in favor of the plaintiff.
Our examination of the testimony sent up with the rule satisfies us that the verdict is very plainly against the clear weight of the evidence 'both on the finding of negligence on the part of the driver of defendant Feigenspan’s truck and the finding of the absence of negligence on the part of the plaintiff.
For this reason the rule to show cause will be made absolute.